***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
      JOHN DOE v. CITY OF NEW HAVEN ET AL.
                    (AC 44406)
                     Prescott, Clark and DiPentima, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendants, the city of
     New Haven, the city’s board of education and J, a high school principal,
     for injuries he allegedly sustained as a result of sexual abuse by F,
     a theater teacher at the high school. F supervised and directed an
     extracurricular school play in which the plaintiff had a part. F occasion-
     ally met with the plaintiff and other students involved in the play for
     one-on-one singing and acting lessons. Although J did not know that F
     met with students privately for lessons, other employees at the high
     school were aware of those meetings. F sent text messages from her
     personal cell phone to the plaintiff and other students about matters
     related to the play. The conversations between F and the plaintiff eventu-
     ally became more intimate, and the plaintiff began going to F’s classroom
     in the mornings before classes started and they would kiss. The plaintiff,
     along with other students at the high school, was enrolled in afternoon
     classes at an arts center and therefore was dismissed from the high
     school at 12:30 p.m. Monday through Thursday. One Friday, when the
     plaintiff did not have classes at the arts center, he went to F’s classroom
     after his last class ended at 12:30 p.m. and she performed oral sex on
     him. On another day, the plaintiff and F went to an adjacent dressing
     room adjoining the auditorium stage. A security guard entered the dress-
     ing room and discovered them; the police and high school administration
     were immediately notified and an investigation ensued. The plaintiff
     alleged, inter alia, that the defendants failed to supervise employees
     and classrooms and teachers’ use of cell phones. The plaintiff further
     alleged that J violated a ministerial duty to report suspected child abuse
     under the mandatory reporting statutes (§ 17a-101 et seq.) because she
     had reasonable cause to suspect that, prior to the incident between the
     plaintiff and F in the dressing room, the plaintiff or other students
     were imminently at risk of being sexually abused by F. The defendants
     thereafter filed a motion for summary judgment, claiming that they
     were entitled to governmental immunity. The trial court granted the
     defendants’ motion, concluding, inter alia, that nothing in the record
     supported the plaintiff’s assertion that the defendants had knowledge
     of or reasonable cause to suspect that, prior to the date of the incident
     in the dressing room, F had been sexually abusing the plaintiff. The
     court also concluded that governmental immunity barred the plaintiff’s
     claims of negligence that arose from discretionary acts by the defendants
     because he failed to establish a genuine issue of material fact as to
     whether he was an identifiable person subject to imminent harm. The
     trial court rendered judgment for the defendants, from which the plaintiff
     appealed to this court. Held:
1. The trial court properly concluded that no genuine issue of material fact
     existed as to whether J breached the ministerial duty under § 17a-101a
     to report a reasonable suspicion of child abuse or that the defendants
     violated ministerial duties to prohibit free class periods and to take
     attendance in every class:
    a. The plaintiff failed to demonstrate the existence of a genuine issue
    of material fact as to whether J or any other staff member had reasonable
    cause to suspect that F was sexually abusing or exposing the plaintiff
    to an imminent risk of sexual abuse: F’s personnel file was devoid of
    complaints or disciplinary actions prior to the events at issue, her applica-
    tion for her teaching position was accompanied by positive recommenda-
    tions from her references, there was nothing inherently suspicious about
    a teacher occasionally meeting with a student privately in connection
    with a supervised extracurricular activity, and, although the school
    administration knew F had collected contact information from the stu-
    dents involved in the play, neither that nor the nontraditional, relaxed
    setting of F’s classroom that included a couch would cause a reasonable
    person to suspect that any of those students were at imminent risk for
    sexual abuse; moreover, none of the evidence suggested that J or any
    other staff member was aware that F had exchanged sexually suggestive
    messages with the plaintiff, as neither F nor the plaintiff disclosed to
    anyone that they were communicating by text message; furthermore,
    the plaintiff ensured that he and F were alone before any inappropriate
    contact occurred between them, both took measures to be discreet and
    no staff member had witnessed them engaging in sexual conduct.
    b. Contrary to the plaintiff’s assertion, J’s deposition testimony was
    insufficient to give rise to genuine issues of material fact as to whether
    the defendants violated ministerial duties requiring that attendance be
    taken in every class and prohibiting students from having free periods
    in their class schedules: J did not testify unequivocally that she had
    communicated to her employees a mandatory method for creating class
    schedules without free periods but, rather, highlighted a general practice
    that lacked the specificity necessary to establish a ministerial duty, and
    her testimony did not constitute the specific and clearly stated directives
    to school employees required to establish a ministerial duty to take
    attendance in every class and notify parents about student absences, as
    J merely observed that no student should have had a free period in his
    or her class schedule and that students were dismissed early when their
    schedules ended before the school day concluded; moreover, even if J’s
    testimony were sufficient to give rise to a genuine issue of material fact
    as to whether the defendants had a ministerial duty to take attendance
    in every class, the defendants still would be entitled to summary judgment
    because there was no evidence that they breached that duty; furthermore,
    contrary to the plaintiff’s related contention that he was allowed to visit
    F’s classroom unnoticed because the defendants failed to account for
    students who were dismissed early but did not leave the high school
    building, J’s testimony plainly established that there was no general
    practice or requirement for staff members to account for students permit-
    ted to leave the building, much less a clear directive compelling them
    to account for the whereabouts of those students in a prescribed manner.
2. The plaintiff’s claim that he fell within the identifiable person-imminent
     harm exception to discretionary act immunity was unavailing, as nothing
     in the record gave rise to a genuine issue of material fact that it would
     have been apparent to J or other staff members that F was so likely to
     harm the plaintiff that the defendants had an unequivocal duty to act
     to prevent such harm: the record made clear that the plaintiff and F took
     steps to avoid raising suspicion about the nature of their relationship,
     and there was no evidence to suggest that the plaintiff’s repeated visits
     to F’s classroom should have made it apparent that a sexual assault
     was imminent, particularly when the plaintiff had an ostensibly legiti-
     mate reason for visiting F’s classroom due to his involvement in the
     school play; moreover, the defendants received no complaints concern-
     ing F prior to the discovery of the abuse, her recommendations for the
     theater teaching position were all positive, and nothing in the record
     suggested that any staff member reasonably would have anticipated that
     a sexual assault of the plaintiff or any student would be the immediate
     result of F’s relaxed classroom setting, particularly in light of the fact
     that it was a space intended for dramatic arts instruction; furthermore,
     there was no basis in the record to conclude that J or any staff member
     wilfully ignored circumstances that otherwise would have alerted them
     to the possibility of imminent and immediate harm, as they were under
     no duty to ask questions beyond that which was immediately apparent.
           Argued March 8—officially released August 23, 2022

                             Procedural History

  Action to recover damages for, inter alia, the defen-
dants’ alleged negligence, and for other relief, brought
to the Superior Court in the judicial district of New
Haven, where the court, Wahla, J., granted the defen-
dants’ motion for summary judgment and rendered
judgment thereon, from which the plaintiff appealed to
this court. Affirmed.
   Rosalie D. Louis, for the appellant (plaintiff).
   Thomas R. Gerarde, with whom, on the brief, was
Beatrice S. Jordan, for the appellees (defendants).
                          Opinion

  CLARK, J. The plaintiff, John Doe,1 brought this negli-
gence action against the defendants, the Board of Edu-
cation of the City of New Haven (board) and Edith
Johnson, principal of Wilbur Cross High School (high
school), for injuries he allegedly sustained as a result
of sexual abuse by Jennifer Frechette, a former teacher
at the high school. The plaintiff appeals from the trial
court’s decision rendering summary judgment in favor
of the defendants on the ground that the defendants
were entitled to governmental immunity.2 The plaintiff
claims that the court improperly concluded that (1) no
genuine issues of material fact existed with respect
to whether Johnson had a ministerial duty to report
suspected child abuse under General Statutes § 17a-
101 et seq., (2) Johnson’s deposition testimony did not
establish the existence of two additional ministerial
duties—specifically, a duty to prohibit free class peri-
ods and a duty to take attendance, and (3) the plaintiff
was not an identifiable person subject to imminent harm
for purposes of the identifiable person-imminent harm
exception to governmental immunity for discretionary
acts.3 We affirm the judgment of the trial court.
   The following facts, which we view in the light most
favorable to the plaintiff as the nonmoving party, and
procedural history provide the necessary background
for our resolution of this appeal. During the 2016–2017
academic year, the plaintiff was fifteen years old and
a sophomore at the high school. He and approximately
sixty to seventy-five students at the high school were
enrolled in afternoon classes at the Educational Center
for the Arts (arts center) and therefore were dismissed
from the high school at 12:30 p.m. Monday through
Thursday.
   Frechette began working for the board as a theater
teacher at the high school in 2013. It was her first experi-
ence teaching high school students. Prior to that posi-
tion, she had taught second and third grade students for
fifteen years. The board offered Frechette the position
after conducting a background check, which revealed
no prior criminal history, and contacting her profes-
sional references, each of whom provided a positive
recommendation. Prior to the events giving rise to this
appeal, neither Johnson nor the board had received any
complaints about Frechette, and her personnel file was
devoid of any disciplinary actions.
   In addition to her teaching duties, Frechette super-
vised and directed an extracurricular school play. In
October, 2016, Frechette held a meeting for students
interested in participating in the play and asked them
to disclose their contact information, including a cell
phone number, and sign a commitment form.4 Frechette
collected this information to communicate with stu-
dents about the rehearsal schedule. Frechette also occa-
sionally met with students involved in the play for one-
on-one singing and acting lessons. Johnson did not
know that Frechette met with students privately for
lessons, but the school’s guidance counselor and other
teachers were aware of that.
   The plaintiff was not enrolled in any of Frechette’s
classes, but he auditioned for and was cast in the play. In
November, 2016, Frechette began to send text messages
from her personal cell phone to the plaintiff and other
students about rehearsals and matters related to the
play. Subsequently, after learning that the plaintiff was
not performing well in his English class, Frechette told
the plaintiff’s English teacher that she would ‘‘get [the
plaintiff] back on track’’ and began sending text mes-
sages to the plaintiff about his English assignments.
The plaintiff also sent text messages to Frechette after
rehearsals to inquire about whether she had any feed-
back about his performance. Eventually, the plaintiff
and Frechette’s conversations became more intimate,
and Frechette disclosed to the plaintiff that she was
having marital problems.5
   By December, 2016, Frechette and the plaintiff had
begun exchanging sexually suggestive messages. One
evening in mid-December, Frechette and the plaintiff
discussed wanting to kiss each other. The next day, the
plaintiff went to Frechette’s classroom in the morning
before classes started. When they were alone, the plain-
tiff approached Frechette to hug her and she kissed
him. During the following week, the plaintiff would
immediately go to Frechette’s classroom after he
arrived at the high school in the morning, and the two
would kiss. On the Friday before winter break, a day
he did not have classes at the arts center, the plaintiff
went to Frechette’s classroom after his last high school
class ended at 12:30 p.m. and remained there until
approximately 2 p.m. During that time, Frechette
removed her blouse and brassiere and performed oral
sex on the plaintiff.
  The plaintiff did not tell anyone that he and Frechette
had sexual contact because she had warned him that
she could ‘‘get in big trouble’’ and he was concerned
that she would be fired. Before any such contact
occurred, the plaintiff ensured that he and Frechette
were alone in her classroom and that the classroom
door was closed. Additionally, they both tried to keep
quiet to avoid alerting anyone passing by the classroom.
According to the plaintiff, no one witnessed any of the
sexual conduct between them.
   On January 5, 2017, Frechette picked up the plaintiff
from the arts center after his afternoon classes ended
and drove him to the high school. They had agreed to
meet that day under the guise that she was providing
him a one-on-one voice lesson. Frechette previously
had met with the plaintiff privately on two other occa-
sions for voice lessons. After they arrived at the high
school, they went to her classroom and started kissing.
They eventually moved to one of the dressing rooms
adjoining the auditorium stage, which was near Frechette’s
classroom. Shortly thereafter, a security guard entered
the dressing room and discovered the plaintiff sitting
with his shoes off on a makeshift bed and Frechette,
who had also removed her shoes, hiding between two
costume racks. The New Haven Police Department and
the high school administration immediately were noti-
fied, and a criminal investigation ensued. Johnson also
reported the incident to the Department of Children
and Families (department) that same day. Frechette
was placed on administrative leave the following day
and resigned from her position in May, 2017. She subse-
quently pleaded guilty to one count of risk of injury to
a child and was sentenced to ten years of imprisonment,
execution suspended after nine months, followed by
ten years of probation.
   On July 12, 2018, the plaintiff commenced this negli-
gence action, seeking damages pursuant to General
Statutes § 52-557n6 and General Statutes § 7-465.7 In his
complaint, the plaintiff alleged, inter alia, that the defen-
dants failed (1) to supervise employees and classrooms
in order to prevent the sexual assault of students by
employees, (2) to supervise teachers’ use of social
media and cell phones to ensure that teachers were not
sexually harassing or assaulting students, (3) to satisfy
affirmative duties imposed under Connecticut’s manda-
tory reporting statutes, and (4) to provide a safe and
secure educational environment. The defendants filed
an answer on October 4, 2018, denying the material
allegations of the complaint and asserting, by way of a
special defense, that they were entitled to governmental
immunity.
   On October 30, 2019, following discovery, the defen-
dants moved for summary judgment on all counts of the
complaint on, inter alia, the grounds that the plaintiff’s
claims were barred by statutory and common-law gov-
ernmental immunity. In support of their motion, they
argued that they had satisfied any ministerial duties
owed to the plaintiff under the mandatory reporting
statutes and that the other conduct alleged in the com-
plaint involved discretionary governmental acts. In
addition, the defendants argued that the claim against
the board pursuant to § 7-465 failed as a matter of law
because such a claim must be predicated on a finding
that an employee had acted negligently and that John-
son, whose alleged negligence underlay the indemnity
claim, was entitled to immunity. In response, the plain-
tiff countered that the defendants were not entitled
to summary judgment because there existed genuine
issues of material fact with respect to whether the
defendants had breached the mandatory reporting stat-
utes and whether the defendants were liable for their
discretionary acts because the plaintiff was an identifi-
able person subject to imminent harm. The plaintiff
additionally argued that Johnson’s deposition testimony
established two ministerial duties that precluded sum-
mary judgment on the basis of governmental immunity.
Specifically, he asserted that (1) his free period between
12:30 through 2 p.m. on Fridays violated a school policy
prohibiting free class periods, and (2) students attend-
ing the arts center in the afternoons were not adequately
accounted for in violation of an attendance policy.
   In a memorandum of decision filed November 13,
2020, the trial court granted the defendants’ motion for
summary judgment. Relevant to this appeal, the court
concluded that nothing in the record supported the
plaintiff’s assertion that the defendants had knowledge
of, or reasonable cause to suspect prior to January 5,
2017, that Frechette was sexually abusing the plaintiff.
The court noted the plaintiff’s testimony that, to his
knowledge, no one had observed the inappropriate
physical contact between him and Frechette and that
they took measures to avoid being discovered. The
court also concluded that the complaint did not allege
a violation of any ministerial duties by the defendants.
In addition, on the basis of the pleadings and evidentiary
record, the court concluded that, to the extent the plain-
tiff alleged that the defendants were liable for negli-
gence arising from discretionary acts, those claims were
barred by governmental immunity because the plaintiff
failed to establish that there existed a genuine issue
of material fact with respect to whether he was an
identifiable person subject to imminent harm. In light
of its determination that Johnson was entitled to gov-
ernmental immunity, the court concluded that the plain-
tiff’s indemnification claim under § 7-465, which sought
to hold the board liable for damages arising from John-
son’s alleged negligence, also failed as a matter of law.8
This appeal followed. Additional facts will be set forth
as necessary.
   Before turning to the merits of the plaintiff’s claims
on appeal, we set forth the standards that govern our
review of a trial court’s decision to grant a motion
for summary judgment and provide an overview of the
doctrine of governmental immunity. A party is entitled
to summary judgment ‘‘if the pleadings, affidavits and
any other proof submitted show that there is no genuine
issue as to any material fact and that the moving party
is entitled to judgment as a matter of law.’’ Practice
Book § 17-49. ‘‘In deciding a motion for summary judg-
ment, the trial court must view the evidence in the light
most favorable to the nonmoving party. . . . The party
seeking summary judgment has the burden of showing
the absence of any genuine issue [of] material facts
which, under applicable principles of substantive law,
entitle [the party] to a judgment as a matter of law
. . . .’’ (Internal quotation marks omitted.) Ramos v.
Branford, 63 Conn. App. 671, 677, 778 A.2d 972 (2001).
‘‘The party opposing a motion for summary judgment
must present evidence that demonstrates the existence
of some disputed factual issue . . . . The movant has
the burden of showing the nonexistence of such issues
but the evidence thus presented, if otherwise sufficient,
is not rebutted by the bald statement that an issue of
fact does exist. . . . To oppose a motion for summary
judgment successfully, the nonmovant must recite spe-
cific facts . . . which contradict those stated in the
movant’s affidavits and documents.’’ (Internal quotation
marks omitted.) McCarroll v. East Haven, 180 Conn.
App. 515, 521, 183 A.3d 662 (2018).
   ‘‘A motion for summary judgment is properly granted
if it raises at least one legally sufficient defense that
would bar the plaintiff’s claim and involves no triable
issue of fact. . . . Our review of the trial court’s deci-
sion to grant a motion for summary judgment is ple-
nary.’’ (Internal quotation marks omitted.) Thivierge v.
Witham, 150 Conn. App. 769, 773, 93 A.3d 608 (2014).
Accordingly, we must determine whether ‘‘the court’s
conclusions were legally and logically correct and find
support in the record.’’ (Internal quotation marks omit-
ted.) Kusy v. Norwich, 192 Conn. App. 171, 176, 217
A.3d 31, cert. denied, 333 Conn. 931, 218 A.3d 71 (2019).
   As a general rule, municipalities are ‘‘immune from
liability unless the legislature has enacted a statute
abrogating such immunity.’’ Gaudino v. East Hartford,
87 Conn. App. 353, 355, 865 A.2d 470 (2005). ‘‘The com-
mon-law doctrine of governmental immunity has been
statutorily enacted and is now largely codified in . . .
§ 52-557n.’’ (Internal quotation marks omitted.) Doe v.
Flanigan, 201 Conn. App. 411, 426, 243 A.3d 333, cert.
denied, 336 Conn. 901, 242 A.3d 711 (2020). Pursuant
to § 52-557n (a) (1) (A), a municipality may be liable
for damages to a person or property caused by the
negligent acts or omissions of the municipality or its
employees, officers, and agents acting within the scope
of their duties.
   Whether a municipality may be held liable for its
negligent acts or omissions, however, depends on the
nature of the alleged acts. ‘‘[Section] 52-557n (a) (2)
(B) . . . explicitly shields a municipality from liability
for damages to person or property caused by the negli-
gent acts or omissions which require the exercise of
judgment or discretion as an official function of the
authority expressly or impliedly granted by law.’’ (Inter-
nal quotation marks omitted.) Haynes v. Middletown,
314 Conn. 303, 312, 101 A.3d 249 (2014). Thus, a munici-
pality may be held liable for its employee’s negligently
performed ministerial acts but is, generally speaking,
entitled to immunity for the performance of discretion-
ary governmental acts. ‘‘A ministerial act is one which a
person performs in a given state of facts, in a prescribed
manner, in obedience to the mandate of legal authority,
without regard to or the exercise of his own judgment
[or discretion] upon the propriety of the act being done.
. . . In contrast, when an official has a general duty
to perform a certain act, but there is no city charter
provision, ordinance, regulation, rule, policy, or any
other directive [requiring the government official to act
in a] prescribed manner, the duty is deemed discretion-
ary.’’ (Citation omitted; internal quotation marks omit-
ted.) Borelli v. Renaldi, 336 Conn. 1, 12, 243 A.3d
1064 (2020).
   ‘‘The [common-law] doctrines that determine the tort
liability of municipal employees are well established.
. . . Generally, a municipal employee is liable for the
misperformance of ministerial acts, but has a qualified
immunity in the performance of [discretionary] govern-
mental acts. . . . Governmental acts are performed
wholly for the direct benefit of the public and are super-
visory or discretionary in nature. . . . The hallmark of
a discretionary act is that it requires the exercise of
judgment.’’ (Internal quotation marks omitted.) Cole v.
New Haven, 337 Conn. 326, 336–37, 253 A.3d 476 (2020).
Ministerial acts, on the other hand, ‘‘are performed in
a prescribed manner without the exercise of judgment
or discretion as to the propriety of the action.’’ (Internal
quotation marks omitted.) Segreto v. Bristol, 71 Conn.
App. 844, 851, 804 A.2d 928, cert. denied, 261 Conn. 941,
808 A.2d 1132 (2002).
   ‘‘Municipal officials are immunized from liability for
negligence arising out of their discretionary acts in part
because of the danger that a more expansive exposure
to liability would cramp the exercise of official discre-
tion beyond the limits desirable in our society. . . .
Discretionary act immunity reflects a value judgment
that—despite injury to a member of the public—the
broader interest in having government officers and
employees free to exercise judgment and discretion in
their official functions, unhampered by fear of second-
guessing and retaliatory lawsuits, outweighs the bene-
fits to be had from imposing liability for that injury.
. . . In contrast, municipal officers are not immune
from liability for negligence arising out of their ministe-
rial acts, defined as acts to be performed in a prescribed
manner without the exercise of judgment or discretion.
. . . This is because society has no analogous interest
in permitting municipal officers to exercise judgment
in the performance of ministerial acts.’’ (Internal quota-
tion marks omitted.) Merritt v. Bethel Police Dept., 120
Conn. App. 806, 811, 993 A.2d 1006 (2010).
                             I
   On appeal, the plaintiff first contends that there is a
genuine issue of material fact with respect to whether
the defendants breached a ministerial duty to report
suspected child abuse under § 17a-101 et seq. Second,
the plaintiff claims that Johnson’s deposition testimony
established a genuine issue of material fact regarding
whether the defendants violated two additional ministe-
rial duties. We address each of these claims in turn.
                            A
   The plaintiff first asserts that the trial court improp-
erly rendered summary judgment in favor of the defen-
dants because there exists a genuine issue of material
fact with respect to whether Johnson violated a ministe-
rial duty to report suspected child abuse pursuant to
§ 17a-101 et seq.9 We are not persuaded.
   We begin our discussion by noting that the parties
agree that Johnson had a ministerial duty to report
suspected child abuse; see General Statutes § 17a-101
(b) (9); when, in the ordinary course of her duties, she
obtained ‘‘reasonable cause to suspect’’ that a student
has been abused or was at ‘‘imminent risk of serious
harm . . . .’’10 General Statutes § 17a-101a (a) (1) (C).
The plaintiff argues that the trial court improperly
required him to produce evidence that Johnson had
actual knowledge of abuse, rather than ‘‘reasonable
cause to suspect’’ the abuse or that there was a risk
of imminent harm. He further contends that summary
judgment was improper because there existed a genuine
issue of material fact regarding whether, prior to Janu-
ary 5, 2017, when Johnson filed a report with the depart-
ment, Johnson had reasonable cause to suspect that
the plaintiff or other students were imminently at risk
of sexual abuse by Frechette and therefore violated a
ministerial duty by failing to file a report earlier under
the mandatory reporting statutes.
   In support of his contention that the evidence raises
a genuine issue of material fact regarding whether John-
son had reasonable cause to suspect that he was at
imminent risk of sexual abuse, the plaintiff directs our
attention to the following facts: Frechette’s classroom,
which was adjacent to the gymnasium and cafeteria,
was isolated from other classrooms and afforded Frech-
ette privacy; no one could view the inside of her class-
room from the hallway because the side-by-side doors
to the room did not have windows; and Frechette had
created a relaxed, lounge environment in her classroom,
including a couch, piano, keyboard, and lamps that pro-
vided soft lighting. In short, the plaintiff argues that
Johnson and other staff members had reasonable cause
to believe a student was at imminent risk of sexual
abuse by Frechette because her classroom, the nature
of which was known to Johnson and other staff mem-
bers, was inappropriate for an educational setting. Addi-
tionally, the plaintiff contends that (1) certain staff
members were aware that Frechette met privately with
students for lessons, and (2) the school administration
knew that Frechette had collected students’ contact
information, that she had access to the school building
after hours, and that she was inexperienced in teaching
high school students. According to the plaintiff, these
additional facts, taken together, were enough to create
a reasonable suspicion of imminent abuse.
   In response, the defendants argue that the mere fact
that Frechette had created a relaxed environment in
her classroom, met with students one on one, and sent
text messages to students participating in the play about
the rehearsal schedule could not, as a matter of law,
constitute reasonable cause to suspect that the plaintiff
or any other student was at imminent risk of sexual
abuse. The defendants emphasize that, prior to January
5, 2017, they never had received any complaints about
Frechette’s communications or contact with students
and that there had been no disciplinary notations in
her record. Additionally, they note that it is undisputed
that Frechette and the plaintiff always ensured that they
were alone before any sexual contact occurred between
them and that there was no evidence that any staff
member or Johnson knew of the communications
between Frechette and the plaintiff.
   The defendants also argue that the plaintiff in this
case has produced even less evidence in support of his
claim that they had reasonable cause to suspect that
he was at imminent risk of sexual abuse than the plain-
tiffs had produced in Doe v. Madison, 340 Conn. 1, 262
A.3d 752 (2021),11 a recent case in which our Supreme
Court concluded that municipal defendants had no rea-
sonable cause to suspect that students were at immi-
nent risk of sexual abuse. Id., 24–25. In that appeal, the
plaintiffs, three male students, had brought separate
and consolidated negligence actions against a board of
education and a high school principal (Madison defen-
dants), seeking damages for injuries arising from sexual
abuse by a female teacher. Id., 5. The trial court ren-
dered summary judgment in favor of the defendants on
the ground of governmental immunity, and the plaintiffs
appealed. Id. On appeal to our Supreme Court, the plain-
tiffs argued that the trial court improperly had granted
summary judgment in favor of the Madison defendants
because the evidence demonstrated that the school
principal and staff had reasonable cause to suspect
child abuse and failed to report the abuse to the depart-
ment. Id. Specifically, the plaintiffs argued that the
teacher, who also served as a core conditioning coach
for the football team, wore to football practice ‘‘skimpy
shorts and sports bras that exposed her genitalia and
breasts,’’ creating reasonable cause to suspect that the
plaintiffs were at imminent risk of sexual abuse, which
should have been reported by the team’s coaches, some
of whom had testified that they had thought the teacher
dressed in that manner to attract the attention of male
student athletes. (Internal quotation marks omitted.)
Id., 21. Additionally, the plaintiffs argued that the teach-
er’s husband, who was also employed at the school,
had known that his wife had communicated with one
of the plaintiffs on social media and that the husband
had claimed to be aware of her flirtatious behavior
with students. Id. The plaintiffs also asserted that the
Madison defendants had reasonable cause to suspect
that they were at imminent risk of sexual abuse because
they repeatedly had visited the teacher’s classroom, and
two of the plaintiffs had been summoned out of other
classes by her on multiple occasions. Id.
   Our Supreme Court concluded that the trial court
properly had granted summary judgment, noting that
the mandatory reporting statute was ‘‘[c]onsistent with
case law governing the concept of ‘reasonable suspi-
cion’ in the criminal law context . . . .’’ Id., 24. Similar
to the concept of reasonable suspicion, a mandated
reporter’s suspicion or belief that a child is at imminent
risk of abuse ‘‘does not require certainty or probable
cause.’’ (Emphasis omitted; internal quotation marks
omitted.) Id.; see also General Statutes § 17a-101a (d).
Rather, ‘‘reasonable cause to suspect is an objective
standard that focuses not on the actual state of mind
of the [decision maker], but on whether a reasonable
person, having the information available to and known
by the [decision maker], would have had that level of
suspicion.’’ (Internal quotation marks omitted.) Doe v.
Madison, supra, 340 Conn. 24. Such belief or suspicion
‘‘may be based on factors including, but not limited to,
observations, allegations, facts or statements by a child,
victim . . . or third party.’’ General Statutes § 17a-101a
(d). In assessing whether there existed ‘‘reasonable
cause to suspect’’ that a child has been abused or was
at imminent risk of serious harm, the court held that
a reviewing court must consider ‘‘the totality of the
circumstances at the time of the decision . . . based
on [the] specific and articulable facts and rational infer-
ences taken therefrom.’’ (Internal quotation marks
omitted.) Doe v. Madison, supra, 24. It further observed
that ‘‘[w]hether reasonable cause or suspicion exists in
view of a given set of facts presents a question of law
subject to plenary review.’’ Id.
  Applying the foregoing principles, our Supreme Court
in Doe v. Madison, supra, 340 Conn. 1, reasoned that,
based on the totality of the circumstances, none of the
school’s employees had reasonable cause to suspect
that the plaintiffs were at imminent risk of sexual abuse
by the teacher. See id., 24–25. It emphasized that, prior
to the incidents giving rise to the plaintiffs’ actions, the
teacher had been held in high regard by her colleagues,
and her record was unblemished. See id., 25. Further-
more, even though her husband occasionally had con-
cerns about her conduct and attire, he thought that she
simply intended to elicit attention and did not believe
that she was engaging or was going to engage in sexual
conduct with the plaintiffs. Id., 14 and n.14. The court
noted that there was no evidence that any of the employ-
ees had ever witnessed the teacher flirting with a stu-
dent, that the plaintiffs’ visits to her classroom did not
appear out of the ordinary to other faculty members,
and that she took measures to avoid the appearance of
impropriety when summoning two of the plaintiffs from
their other classes. See id., 25–26. With respect to her
attire during football practices, the court observed that,
albeit pushing the bounds of decorum in an educational
setting, one’s appearance does not establish an inclina-
tion to engage in sexual misconduct and that there was
no evidence of nudity in front of students. See id., 26.
  Finally, the court disagreed that it should have been
apparent to school employees that the plaintiffs were
being sexually abused when viewing the evidence in
the aggregate, stating that such a ‘‘piling of inferences
distorts the actual reality apparent to the various
employees in real time.’’ Id., 27. The court concluded
that attributing knowledge of all of the facts to each
employee for purposes of determining whether there
existed ‘‘reasonable cause to suspect sexual abuse or
imminent risk thereof [was] akin to charging the various
high school employees with the responsibility of view-
ing a completed jigsaw puzzle, when all any of them
could see at any relevant time was a piece or two.’’
Id., 28.
   Turning to the facts of the present case, viewed in
the light most favorable to the plaintiff, we conclude
that the plaintiff has failed to demonstrate that there is
a genuine issue of material fact with respect to whether
Johnson or any other staff member had reasonable
cause to suspect that Frechette was sexually abusing
the plaintiff or exposing him to an imminent risk of
sexual abuse. Frechette’s personnel file was devoid of
complaints or disciplinary actions prior to the events
underlying this appeal, and her application for the high
school teaching position was accompanied by positive
recommendations from her references. See id., 25 (no
reasonable cause to suspect abuse where, inter alia,
teacher’s ‘‘personnel record was unblemished, and she
was held in uniformly high regard by her colleagues
and students’’). And, although the school administration
knew that Frechette had collected contact information
from all of the students involved in the play, that act
alone simply would not cause a reasonable person to
suspect that any of those students were at imminent
risk for sexual abuse. Nor would that fact, when consid-
ered in conjunction with other generally known circum-
stances, such as the nontraditional setting of Frechet-
te’s classroom, give rise to reasonable suspicion that
Frechette’s students were at risk of serious harm. There
similarly is nothing inherently suspicious about a
teacher occasionally meeting with a student privately
in connection with a supervised extracurricular activity.
See id., 26 (teacher had ‘‘seemingly legitimate’’ reason
for summoning students to her classroom in her capac-
ity as faculty yearbook advisor). Johnson testified to
that effect, stating that it was ‘‘[n]ot uncommon at all’’
for a student involved in an extracurricular activity to
be seen with a staff member supervising that activity.
See Doe v. Madison, supra, 340 Conn. 25–26 (observing
that staff member and faculty testimony established
that students’ repeated visits to teacher’s classroom did
not appear unusual because it was not uncommon for
teachers to summon students to different classrooms
for academic and extracurricular activities).
  Moreover, even if we were to assume that the school
administration knew that Frechette was sending text
messages to students about school related matters,
none of the evidence presented suggests that Johnson
or any other staff member was aware that Frechette
had exchanged sexually suggestive messages with the
plaintiff. Although Frechette used her personal cell
phone to converse with the plaintiff, neither the plaintiff
nor Frechette disclosed to anyone that they were com-
municating by text message prior to the commencement
of the investigation into Frechette’s conduct.
   Finally, before any sexual contact occurred between
the plaintiff and Frechette, the plaintiff testified that
he had ensured that they were alone and that both he
and Frechette took measures to be discreet so as to
not be discovered. According to the plaintiff, no staff
member had witnessed them engaging in any sexual
conduct. The plaintiff produced no evidence to the con-
trary.
   In sum, considering the totality of the circumstances,
the plaintiff has failed to establish the existence of a
genuine issue of material fact regarding whether the
defendants had knowledge or reasonable cause to
believe that Frechette had abused or was imminently
likely to sexually abuse a student prior to the date on
which a report was made. Consequently, we conclude
that the trial court correctly determined that the plain-
tiff failed to raise a genuine issue of material fact regard-
ing whether the defendants violated a ministerial duty
under Connecticut’s mandated reporter statutes.
                             B
   The plaintiff next claims that the trial court failed
to recognize two additional ministerial duties that he
claims were established by Johnson’s deposition testi-
mony and, therefore, improperly rendered summary
judgment in favor of the defendants on the ground that
the acts complained of were discretionary. The defen-
dants counter that Johnson’s testimony did not raise a
genuine issue of material fact regarding the existence
of a ‘‘nondiscretionary, unwritten municipal rule or pol-
icy’’ and that the trial court correctly determined that,
in the absence of a clear directive, the alleged negligent
acts were discretionary in nature. We agree with the
defendants, albeit partly on different grounds.
   ‘‘[O]ur courts consistently have held that to demon-
strate the existence of a ministerial duty on the part of
a municipality and its agents, a plaintiff ordinarily must
point to some statute, city charter provision, ordinance,
regulation, rule, policy, or other directive that, by its
clear language, compels a municipal employee to act
in a prescribed manner, without the exercise of judg-
ment or discretion.’’ (Emphasis added; internal quota-
tion marks omitted.) Kusy v. Norwich, supra, 192 Conn.
App. 177. A ministerial duty, however, ‘‘need not be
written and may be created by oral directives from
superior officials, the existence of which are estab-
lished by testimony.’’ Doe v. Madison, supra, 340 Conn.
32; see also Wisniewski v. Darien, 135 Conn. App. 364,
374, 42 A.3d 436 (2012) (municipal official’s testimony
may provide evidentiary basis for existence of ministe-
rial duty). In relying on an official’s testimony to estab-
lish the existence of a ministerial duty, ‘‘[s]pecificity is
required in all aspects of the directive,’’ and, therefore,
descriptions of general practices or expectations that
merely guide an employee’s exercise of discretion are
insufficient to establish a ministerial duty. Doe v. Madi-
son, supra, 32; see also Strycharz v. Cady, 323 Conn.
548, 566–67, 148 A.3d 1011 (2016) (school superinten-
dent’s testimony that school principal ‘‘had a duty to
assign school staff members to different posts, includ-
ing the bus port, and that he lacked the discretion not
to do so’’ provided sufficient basis from which ‘‘to con-
clude that school administrators had the ministerial
duty to assign staff members to monitor students
throughout the school’’ but lacked specificity with
respect to certain aspects of directive and, conse-
quently, there was no basis to conclude that those same
administrators had duty to ensure staff performed their
assignments). Whether a discretionary or ministerial
duty exists presents a question of law and, therefore,
is subject to plenary review. See, e.g., Ventura v. East
Haven, 330 Conn. 613, 634, 199 A.3d 1 (2019); see also
Thivierge v. Witham, supra, 150 Conn. App. 773–74
(‘‘[t]he issue of governmental immunity is simply a ques-
tion of the existence of a duty of care, and this court
has approved the practice of deciding the issue of gov-
ernmental immunity as a matter of law’’ (internal quota-
tion marks omitted)).
    In support of his claim that the record establishes two
additional ministerial duties, the plaintiff first points to
Johnson’s deposition testimony in which she stated
that, ‘‘technically, actually, nobody should have had a
free period’’ during the relevant school year. During her
deposition, Johnson explained that some students who
were teachers’ assistants incorrectly believed that the
class period in which they assisted a teacher was a free
period but that, technically, it was not, and that all other
students who did not have a full load of classes were
dismissed after their last class ended. The plaintiff
claims that the defendants violated this alleged duty
because he did not have classes at the high school or
arts center on Fridays between 12:30 and 2 p.m.,
resulting in a free period in his schedule. He argues
that the defendants’ negligence in adhering to the prohi-
bition against free class periods allowed him to be
‘‘lure[d]’’ into Frechette’s classroom and sexually abused.
   Second, in response to a question in her deposition
about whether ‘‘attendance [is] taken in every class,’’
Johnson answered in the affirmative and subsequently
stated that teachers are ‘‘required to notify the parent
. . . [a]t some point in the day’’ if a student is absent
from class. The plaintiff contends that this testimony
established a ministerial duty for teachers to take atten-
dance and that the defendants violated this purported
duty when they failed to monitor students who were
dismissed early, such as the arts center students, to
ensure they actually exited the high school when their
high school classes ended and, instead, only verified
that students leaving the building prior to the end of
the school day were permitted to do so.
   On the basis of our review of Johnson’s deposition
testimony, we conclude that the trial court properly
determined that the plaintiff failed to establish a genu-
ine issue of material fact about whether the defendants
violated a ministerial duty prohibiting free periods.
Johnson merely observed that no student ‘‘should have
had’’ a free period in his or her schedule and that stu-
dents whose class schedule ended before the school
day concluded were dismissed early. (Emphasis added.)
Johnson did not state unequivocally that she had com-
municated to her employees a mandatory and pre-
scribed method for creating class schedules without
free periods or allude to the existence of any such
policy. See Doe v. Madison, supra, 340 Conn. 30 (athletic
director’s statement that he expected subordinates ‘‘to
enforce certain standards of professionalism, including
requiring any coach, male or female, to cover up if
shirtless,’’ was insufficient to establish ministerial duty
because there was no evidence that director’s views on
professional attire were ever communicated to staff in
manner that clearly established duty to dress in pre-
scribed way (internal quotation marks omitted)); cf.
Ventura v. East Haven, supra, 330 Conn. 640 n.14 (not-
ing that testimony relied on to establish ministerial
duties in Strycharz unequivocally established such
duties). Johnson’s testimony simply highlighted a gen-
eral practice with respect to class schedules and lacked
the specificity necessary to establish the existence of
a ministerial duty.12
   The same is true with respect to Johnson’s testimony
about the school’s attendance policy. Her statements,
in context, are not the type of specific and clearly stated
oral directives that our cases have recognized as suffi-
cient to establish a ministerial duty. See Strycharz v.
Cady, supra, 323 Conn. 566–67; Wisniewski v. Darien,
supra, 135 Conn. App. 374–78. And, even if we were
to agree with the plaintiff that Johnson’s affirmative
answer to the question of whether ‘‘attendance [is]
taken in every class’’ and her subsequent statement that
teachers are ‘‘required to notify the parent . . . [a]t
some point in the day’’ when a student is absent are
sufficient to create a genuine issue of material fact
about whether the defendants had a ministerial duty to
take attendance in every class, the defendants would
nevertheless be entitled to summary judgment because
the plaintiff proffered no evidence establishing that the
defendants had breached this duty. Nothing within the
evidentiary record in this case establishes that any of
the plaintiff’s teachers failed to take attendance in class
on the days and times in question or subsequently failed
to notify his parents of his absence from class. On the
contrary, the plaintiff fails to even allege as much in
support of this claim.
   The crux of the plaintiff’s argument with respect to
an alleged ministerial duty to take attendance is that
the defendants failed to account for students who were
dismissed early but chose not to leave the high school
building. He argues that the defendants’ lack of over-
sight concerning whether arts center students exited
the building when dismissed after their last high school
class ended allowed him to visit Frechette’s classroom
unnoticed, leading to an instance of sexual abuse. John-
son did not testify, however, that teachers were required
to take attendance in every class and also account for
students who had been excused, yet remained in the
building. In fact, Johnson repeatedly testified to the
contrary. She explicitly stated that security staff did
not routinely attempt to locate students who had been
dismissed but had failed to leave the premises.13 Her
testimony plainly established that there was no general
practice or requirement for staff members to account
for students permitted to leave the building, much less
a clear directive compelling them to account for the
whereabouts of those students in a prescribed manner.
  As a result, we conclude that Johnson’s deposition
testimony did not create a genuine issue of material
fact about whether the defendants violated a ministerial
duty to prohibit free periods or take class attendance.
                            II
  The plaintiff next claims that, even if the defendants’
acts or omissions were discretionary in nature, the
court improperly concluded that the defendants were
entitled to governmental immunity because there exists
a genuine issue of material fact about whether he was
an identifiable person subject to imminent harm. In
support of this claim, he essentially relies on the same
evidence and arguments set out in part I A of this opin-
ion.
   As we previously have noted, municipalities and their
employees generally are shielded from liability arising
from their negligent acts or omissions that require the
exercise of judgment or discretion in the performance
of official functions. See, e.g., Cole v. New Haven, supra,
337 Conn. 336–38. Nonetheless, our courts recognize
three exceptions to discretionary act immunity under
which liability may attach; see, e.g., Doe v. Board of
Education, 76 Conn. App. 296, 300, 819 A.2d 289 (2003);
each representing ‘‘a situation in which the public offi-
cial’s duty to act is [so] clear and unequivocal that the
policy rationale underlying discretionary act immu-
nity—to encourage municipal officers to exercise judg-
ment—has no force.’’ (Internal quotation marks omit-
ted.) Northrup v. Witkowski, 175 Conn. App. 223, 234,
167 A.3d 443 (2017), aff’d, 332 Conn. 158, 210 A.3d
29 (2019).
   The plaintiff claims that he falls within the identifiable
person-imminent harm exception to governmental
immunity.14 The identifiable person-imminent harm
‘‘exception applies when the circumstances make it
apparent to the public officer that his or her failure to
act would be likely to subject an identifiable person to
imminent harm . . . .’’ (Internal quotation marks omit-
ted.) Grady v. Somers, 294 Conn. 324, 350, 984 A.2d
684 (2009). To fall within this exception to discretionary
act immunity, a plaintiff must establish ‘‘(1) an immi-
nent harm; (2) an identifiable victim; and (3) a public
official to whom it is apparent that his or her conduct
is likely to subject that victim to that harm. . . . All
three must be proven in order for the exception to
apply.’’ (Internal quotation marks omitted.) Doe v. Mad-
ison, supra, 340 Conn. 36. ‘‘[T]he ultimate determination
of whether [governmental] immunity applies is ordi-
narily a question of law for the court . . . [unless] there
are unresolved factual issues material to the applicabil-
ity of the defense . . . [in which case] resolution of
those factual issues is properly left to the jury.’’ (Internal
quotation marks omitted.) Washburne v. Madison, 175
Conn. App. 613, 629, 167 A.3d 1029 (2017), cert. denied,
330 Conn. 971, 200 A.3d 1151 (2019). Our analysis of
the plaintiff’s claim in the present appeal focuses on the
imminence and apparentness prongs of the identifiable
person-imminent harm exception.15
   For purposes of determining whether a plaintiff was
subject to imminent harm, ‘‘[i]mminent does not simply
mean a foreseeable event at some unspecified point in
the not too distant future.’’ Bonington v. Westport, 297
Conn. 297, 314, 999 A.2d 700 (2010); see also Silberstein
v. 54 Hillcrest Park Associates, LLC, 135 Conn. App.
262, 275, 41 A.3d 1147 (2012). Rather, ‘‘the proper stan-
dard for determining whether a harm was imminent is
whether it was apparent to the municipal defendant
that the dangerous condition was so likely to cause
harm that the defendant had a clear and unequivocal
duty to act immediately to prevent the harm.’’ (Empha-
sis in original; internal quotation marks omitted.) Doe
v. Madison, supra, 340 Conn. 37.
  In Doe v. Madison, supra, 340 Conn. 1, our Supreme
Court held that the plaintiffs in that case failed to satisfy
the imminent harm to identifiable person exception
to governmental immunity. See id., 36–39. Although it
acknowledged that sexual assault victims suffer unmis-
takable serious harm, the court concluded that the
record on summary judgment in that case failed to
create a genuine issue of material fact about whether
any observer reasonably would have anticipated a sex-
ual assault given the teacher’s ‘‘generally clandestine
pattern of behavior’’ to avoid raising suspicion. Id., 38. It
further noted that, like the factual record in the present
appeal, the teacher’s professional record was unblem-
ished prior to the discovery of the assaults and that
there was undisputed evidence that students routinely
visited teachers’ classrooms for legitimate extracurricu-
lar reasons, and, therefore, it would not have been
apparent to any staff members that the plaintiffs may
be subjected to an imminent harm. Id., 38–39.
   For many of the same reasons our Supreme Court
articulated in rejecting the plaintiffs’ claim in Doe v.
Madison, supra, 340 Conn. 1, we conclude that the
summary judgment record in this case fails to create a
genuine issue of material fact about whether it was
reasonably apparent to Johnson or to any other staff
member that Frechette was so likely to harm the plain-
tiff that any of the defendants had an unequivocal duty
to act to prevent the harm.16 The record makes clear that
the plaintiff and Frechette took steps to avoid raising
suspicion about the nature of their relationship. The
plaintiff himself testified that he ensured that he and
Frechette were alone before engaging in sexual conduct.
Although the plaintiff was not enrolled in Frechette’s
classes, there is no evidence to suggest that his repeated
visits to Frechette’s classroom should have made it
apparent to any staff member that a sexual assault was
imminent, particularly in light of the fact that he had
an ostensibly legitimate reason for visiting her class-
room due to his involvement in the school play. It also
bears emphasizing that the defendants received no com-
plaints concerning Frechette prior to the discovery of
the abuse and that Frechette’s recommendations for the
theater teaching position were all positive. Additionally,
nothing in the record suggests that any staff member
reasonably would have anticipated that a sexual assault
of the plaintiff or any student would be the immediate
result of Frechette’s relaxed classroom setting, particu-
larly in light of the fact that it was a space intended
for dramatic arts instruction. See id., 38 (noting that
teacher’s attire at practices was too attenuated from
sexual assault for staff member to reasonably have
anticipated that harm was imminent). In sum, there is
nothing within the record that gives rise to a genuine
issue of material fact with respect to the applicability
of the identifiable person-imminent harm exception to
discretionary act immunity.
  We also reject the plaintiff’s assertion that the immi-
nence of the harm would have been apparent to Johnson
and other staff members if they had chosen to make
further inquiries instead of deliberately overlooking cir-
cumstances that culminated in his being sexually
abused. There is no basis in the record to conclude that
Johnson or any staff member wilfully ignored circum-
stances that otherwise would have alerted them to the
possibility of imminent and immediate harm. Moreover,
the plaintiff’s contention is at odds with our Supreme
Court’s precedent, which has held that, in considering
whether a harm is apparent for the purposes of the
identifiable person-imminent exception, ‘‘there is no
inquiry into the ideal course of action for the govern-
ment officer under the circumstances. Rather, the
apparentness requirement contemplates an examina-
tion of the circumstances of which the government
officer could be aware, thereby ensuring that liability
is not imposed solely on the basis of hindsight . . . .’’
Edgerton v. Clinton, 311 Conn. 217, 228 n.10, 86 A.3d
437 (2014). A government actor is under no duty to ask
questions beyond that which is immediately apparent.
See Doe v. Madison, supra, 340 Conn. 39 (neither staff
members nor hallway monitors had duty to ask ques-
tions beyond what was immediately apparent with
respect to teacher summoning students from other
classes for seemingly legitimate reasons); Fleming v.
Bridgeport, 284 Conn. 502, 535, 935 A.2d 126 (2007)
(although police officers might have made further
inquiry by asking more pertinent questions, nothing in
record demonstrated that it was apparent to officers
that plaintiff would have been subjected to imminent
harm).
  The plaintiff has failed to identify any facts in the
record creating a genuine issue of material fact about
whether it was reasonably apparent to the defendants
that their failure to act would subject him to imminent
harm. Accordingly, we conclude that the trial court
properly granted the defendants’ motion for summary
judgment.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    This action was commenced on behalf of John Doe, a minor, by and
through his parent, Jane Doe, as next friend.
  2
    The city of New Haven (city) was also a defendant in the underlying
action. The court rendered summary judgment in favor of the city on all
counts of the plaintiff’s complaint. The plaintiff does not challenge that
judgment on appeal, and the city has not participated in this appeal. For
clarity, we refer to the board and to Johnson individually by name and
collectively as the defendants.
  The plaintiff also brought a separate action against Frechette, seeking
damages for assault, intentional infliction of emotional distress and negligent
infliction of emotional distress. See Doe v. Frechette, Superior Court, judicial
district of New Haven, CV-XX-XXXXXXX-S. The trial court in that action granted
the plaintiff’s motion to consolidate that matter with the underlying action.
The plaintiff’s action against Frechette is not at issue in this appeal.
  3
    In his brief to this court, the plaintiff additionally argues that the trial
court improperly rendered summary judgment with respect to his allegation
that the defendants violated a ministerial duty owed to him under General
Statutes § 10-220 (a) (4), which provides, inter alia, that each local board
of education has a duty to provide an appropriate learning environment,
including a safe school setting. Other than a cursory reference to that statute,
however, the plaintiff’s brief is wholly devoid of any legal authority or
analysis to support the bald assertion that § 10-220 (a) (4) imposes a ministe-
rial rather than a discretionary duty. When a party cites no law and provides
no analysis in support of a claim, we may decline to review it. See, e.g.,
Jahn v. Board of Education, 152 Conn. App. 652, 665–66 n.8, 99 A.3d 1230
(2014); see also Marvin v. Board of Education, 191 Conn. App. 169, 178
n.8, 213 A.3d 1155 (2019) (‘‘[c]laims are inadequately briefed when they
are merely mentioned and not briefed beyond a bare assertion’’ (internal
quotation marks omitted)). We therefore do not address this claim.
   4
     By signing the commitment form, a student agreed to accept any role
assigned, participate in rehearsals, and abide by certain standards of con-
duct.
   5
     Johnson testified that some teachers used text messaging to communi-
cate with students but that most teachers used other communication plat-
forms designed to transmit messages to groups. Although it was known that
Frechette had collected students’ contact information, there is no evidence
that Johnson or any other staff member knew that Frechette was text
messaging the plaintiff on an individual basis.
   6
     General Statutes § 52-557n (a) provides in relevant part: ‘‘(1) Except as
otherwise provided by law, a political subdivision of the state shall be liable
for damages to person or property caused by: (A) The negligent acts or
omissions of such political subdivision or any employee, officer or agent
thereof acting within the scope of his employment or official duties; (B)
negligence in the performance of functions from which the political subdivi-
sion derives a special corporate profit or pecuniary benefit; and (C) acts of
the political subdivision which constitute the creation or participation in
the creation of a nuisance . . . . (2) Except as otherwise provided by law,
a political subdivision of the state shall not be liable for damages to person
or property caused by . . . (B) negligent acts or omissions which require
the exercise of judgment or discretion as an official function of the authority
expressly or impliedly granted by law.’’
   7
     General Statutes § 7-465 provides in relevant part: ‘‘(a) Any town, city
or borough . . . shall pay on behalf of any employee of such municipality
. . . all sums which such employee becomes obligated to pay by reason of
the liability imposed upon such employee by law for damages awarded . . .
for physical damages to person or property, except as set forth in this
section, if the employee, at the time of the occurrence, accident, physical
injury or damages complained of, was acting in the performance of his
duties and within the scope of his employment . . . .’’
   8
     Pursuant to § 7-465 (a), a plaintiff may seek ‘‘indemnification against a
municipality in conjunction with a common-law action against a municipal
employee . . . .’’ (Citation omitted.) Manson v. Conklin, 197 Conn. App.
51, 53 n.1, 231 A.3d 254 (2020). The duty to indemnify, however, attaches
only when a municipal official, agent or employee incurs liability. Kusy v.
Norwich, 192 Conn. App. 171, 174 n.2, 217 A.3d 31, cert. denied, 333 Conn.
931, 218 A.3d 71 (2019); see also Daley v. Kashmanian, 193 Conn. App.
171, 175 n.2, 219 A.3d 499 (2019) (duty to indemnify arises upon finding
that employee acted negligently within scope of employment), cert. granted,
335 Conn. 939, 237 A.3d 1 (2020), and cert. denied, 335 Conn. 940, 237 A.3d
1 (2020).
   9
     General Statutes § 17a-101 (b) (9) provides in relevant part that ‘‘any
school employee, as defined in [General Statutes §] 53a-65’’ shall be a man-
dated reporter.
   General Statutes § 17a-101a (a) (1) provides in relevant part that ‘‘[a]ny
mandated reporter, as described in section 17a-101, who in the ordinary
course of such person’s employment or profession has reasonable cause to
suspect or believe that any child under the age of eighteen years (A) has
been abused or neglected . . . or (C) is placed at imminent risk of serious
harm . . . shall report or cause a report to be made in accordance with
the provisions of [General Statutes §§] 17a-101b to 17a-101d, inclusive.’’
   10
      In Doe v. Madison, 340 Conn. 1, 23 n.22, 262 A.3d 752 (2021), our Supreme
Court observed that numerous Superior Court decisions have held that
§ 17a-101a (a) (1) imposes a ministerial, rather than a discretionary, duty.
See, e.g., Doe v. Kennedy, Superior Court, judicial district of Waterbury,
Docket No. CV-XX-XXXXXXX-S (November 29, 2012) (55 Conn. L. Rptr. 193,
196). The defendants in the present case contend that, although the manda-
tory reporting statutes impose a ministerial duty, it is triggered only when a
mandated reporter has actual knowledge of or ‘‘reasonable cause to suspect’’
abuse and that determining whether reasonable cause exists is a discretion-
ary act because such a determination requires the exercise of judgment and
discretion. Thus, the defendants appear to assert that, in the absence of
actual knowledge, acts or omissions by municipal officials or employees in
relation to their duty to report suspected child abuse are discretionary.
Because we conclude that the plaintiff cannot prevail with respect to his
claim that the defendants breached duties owed under § 17a-101 et seq., it
is unnecessary to address the defendants’ argument. Accordingly, for pur-
poses of this appeal, we assume, without deciding, that the relevant manda-
tory reporting statutes impose a ministerial duty.
   11
      In their appellate brief, the defendants cited to Doe v. Madison, Superior
Court, judicial district of New Haven, CV-XX-XXXXXXX-S (March 29, 2019),
which was pending before our Supreme Court. Prior to oral argument, the
defendants filed a notice of supplemental authority pursuant to Practice
Book § 67-10, citing Doe v. Madison, supra, 340 Conn. 1, which was officially
released after the parties had filed their briefs in the present appeal.
   12
      Furthermore, we are somewhat perplexed by the plaintiff’s argument
that the defendants violated the alleged ministerial duty of prohibiting free
periods in class schedules. Johnson plainly stated that students who did
not have a full class load did not have a free class period but, rather, were
dismissed when they were done with their scheduled classes. The plaintiff
undeniably fell within that category of students.
   13
      Johnson testified, for example, that staff members would not attempt
to locate a student who had permission to leave but failed to do so unless
there was an issue, such as security staff being alerted that a parent had
arrived to pick up a student and the student failed to show up at the
designated time.
   14
      The other exceptions to discretionary act immunity recognized in Con-
necticut are when (1) ‘‘the alleged conduct involves malice, wantonness or
intent to injure’’ or (2) ‘‘a statute provides for a cause of action against a
municipality or municipal official for failure to enforce certain laws.’’ (Inter-
nal quotation marks omitted.) Northrup v. Witkowski, supra, 175 Conn.
App. 234.
   15
      The defendants argued in their motion for summary judgment that the
plaintiff was not an identifiable person with respect to any of the allegations
arising from Frechette’s conduct that occurred outside of regular school
hours. See, e.g., St. Pierre v. Plainfield, 326 Conn. 420, 437–38, 165 A.3d
148 (2017); Maselli v. Regional School District No. 10, 198 Conn. App. 643,
656–57, 235 A.3d 599, cert. denied, 335 Conn. 947, 238 A.3d 19 (2020). The
defendants, however, have not raised that argument on appeal.
   16
      In support of his claim that he satisfies the identifiable person-imminent
harm exception, the plaintiff also cites to the fact that Frechette often would
greet students involved in the play, including the plaintiff, by hugging them
before rehearsals. Johnson, however, testified that she did not recall wit-
nessing Frechette hug any students and that, in any event, she previously
had seen teachers hug students and that it is not conduct that, by itself,
would raise a concern. We make no pronouncement as to the propriety of
this type of physical contact between an educator and student but simply
note that, on the facts of the record in the present appeal, there is nothing
to suggest that Frechette’s conduct or interactions with students made it
apparent to any staff member that a failure to take immediate action would
subject the plaintiff to imminent harm. See Washburne v. Madison, supra,
175 Conn. App. 630 (‘‘we consider a ‘clear and unequivocal duty’ . . . to
be one that arises when the probability that harm will occur from the
dangerous condition is high enough to necessitate that the defendant[s] act
to alleviate the defect’’ (internal quotation marks omitted)).